DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 10-16, drawn to an apparatus for suspending a post-amputation residuum protection device and an apparatus for post-amputation residuum maintenance, respectively, classified in A61F 2013/15154.
II. Claims 8 and 9, drawn to a method of supracondylar suspension of a post-amputation residuum protection device, classified in A61B 5/4851.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as, for example, an apparatus that has a rigid second shell.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
 the inventions has acquired a separate status in the art in view of their different classification; and/or
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Michael Johnstone on January 18, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7 and 10-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8 and 9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device” that is coupled with functional language “protection” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “residuum protection device” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “residuum protection device” described in the specification includes a shell, panels or a pad ([0001]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, lines 12 and 18, there is insufficient antecedent basis for the limitation the “residuum protection device.” For the purposes of examination the limitation will be interpreted as --the elongated posterior shell--.
Regarding claim 10, line 6, the term “substantially” in the limitation “a pre-tibial shell having a longitudinal axis and substantially arcuate in a cross-section” is a relative term which 
As claims 11-16 depend from claim 10 they are rejected for at least the same reasons as claim 10.
Regarding claim 13, line 3, there is insufficient antecedent basis for the limitation the “strap”. For the purposed of examination the limitation will be interpreted as --the strap member--.
Regarding claim 13, line 3 there is insufficient antecedent basis for the limitation ”the outside surface”. For the purposes of examination the limitation will be interpreted as –an outside surface--.
As claims 14-16 depend from claim 13, they are rejected for at least the same reasons as claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103  as being unpatentable over Astilla (US 2012/0209404).
Regarding claim 1, Astilla discloses an apparatus 100 (residuum device 100, [0025], embodiment of Figs. 1-5) for suspending a post-amputation residuum protection device 502 (inner foam layer 502, [0035]) for a below the knee amputation ([0024]), the suspending apparatus comprising: an elongated arcuate first shell 110 (posterior shell 110, [0026], see annotated Fig. 1B below) 

    PNG
    media_image1.png
    722
    526
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    526
    562
    media_image2.png
    Greyscale

the second shell configured to be received within the first shell ([0045]) and adapted to cover the residuum adjacent to the knee [0045]) forming a sleeve (annotated Fig. 1B, see encircled 
Astilla in the embodiment of Figs. 1-5 does not disclose the second shell including a circumferential wedge extending radially inwardly from a portion of the inner surface, wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the wedge is received in the supracondylar space for suspending the residuum protection device.
Astilla in an embodiment of Fig. 7 discloses an analogous flexible second shell 704 (outer foam layer 704) adapted to cover the residuum adjacent to the knee ([0046]),  the second shell including a circumferential wedge ([0038]) extending radially inwardly from a portion of the inner surface (Fig. 7, [0038]), wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the wedge is received in the supracondylar space for suspending the residuum protection device ([0038]-[0039]; [0046]), Fig. 7).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second shell of the apparatus for suspending a post-amputation residuum protection device for a below the knee amputation of an 
Regarding claim 2, Astilla as combined discloses the invention as described above and the first shell is adapted to cover at least a portion of the edges of the second shell for enclosing at least a portion of the length of the residuum within the first shell and the second shell (annotated Fig. 1B; [0028]; [0045]).
Regarding claim 3, Astilla as combined discloses the invention as described above and further discloses wherein the second shell comprises an inner foam layer (any number of additional foam layers may be included, [0035]) comprising a soft material ([0007]), and an outer foam layer comprising a rigid material ([0035]), wherein the outer foam layer is positioned adjacent to the inner foam layer.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103  as being unpatentable over Astilla (US 2012/0209404) in view of Jordan (US 4446856) .
Regarding claim 4, Astilla as combined discloses the invention as described above and further discloses a strap member 804 (second enclosure panel 804, [0040], see annotated Fig. 10 below) 

    PNG
    media_image3.png
    659
    539
    media_image3.png
    Greyscale

secured to the second shell ([0040],[0047])  the strap having a free distal end (annotated Fig. 10 above) and another end, wherein the strap is adapted to wrap around the first shell and the second shell (Fig. 1)compressing the shells to a shape conforming to the outside of the combined suspending apparatus and the residuum protection device (Fig. 10, [0040], [0047]).
Astilla as combined does not disclose the strap including a buckle at the other end.  
Jordan teaches an analogous apparatus 10 (orthotic device 10, col. 2, lines 40-49) having an analogous first shell 18 (anterior shell 18, col. 2, lines 50-58) and an analogous second shell 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap member of the second suspension shell of the apparatus for post-amputation residuum maintenance for a below the knee amputation of Astilla in view of Kettwig includes a buckle, as taught by Jordan, in order to provide an improved apparatus for post-amputation residuum maintenance that has an easy to user securing feature.
Regarding claim 5, Astilla as combined in view of Jordan discloses the invention as described above and further discloses each of the ends of the strap member is configured to wrap in opposite directions around the suspension shells and the posterior shell (Astilla, [0040]; [0047]; Fig. 10).
 Astilla as combined does not explicitly disclose wherein the wrapped ends of the strap are aligned.
Jordan teaches an analogous apparatus 10 (orthotic device 10, col. 2, lines 40-49) having an analogous first shell 18 (anterior shell 18, col.2, lines 50-58) and an analogous second shell 16 (posterior shell 16, col. 2, lines 50-58) comprising a strap member 24( col. 3, line 32 – col. 4, line 7)  wherein each of the ends of the strap member is configured to wrap in opposite directions (annotated Fig. 1 below, col. 3, line 32 – col. 4, line 7), 


    PNG
    media_image4.png
    502
    331
    media_image4.png
    Greyscale


wherein the wrapped ends of the strap are aligned (see annotated Fig. 1 where 2nd strap member end is aligned with distal end).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap member that is configured to wrap in opposite directions around the suspension shells and the posterior shell of the apparatus for post-amputation residuum maintenance of Astilla as combined wherein the wrapped ends of the strap are aligned, as taught by Jordan, in order to provide an improved apparatus for post-amputation residuum maintenance that provides a stronger securement.

	Regarding claim 7, Astilla as combined in view of Jordan discloses the invention as described above and further discloses wherein the mating fasteners comprise hook and loop fasteners (Jordan, col. 3, line 67 – col. 4, line 7).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astilla (US 2012/0209404) in view of Kettwig (US 2010/0191348) .
Regarding claim 10, Astilla discloses  (in an embodiment of Figs. 1-5) an apparatus 100 for post-amputation residuum maintenance for a below the knee amputation, the apparatus comprising: an elongated posterior shell 110 having a longitudinal axis (annotated Fig. 1B below) 

    PNG
    media_image5.png
    671
    511
    media_image5.png
    Greyscale


and defining a hollow interior closed at a distal end  132(annotated Fig. 1B, [0044]), the posterior shell having an opening extending from a proximal end and adapted to receive a residuum into the hollow interior ([0028]); a pre-tibial shell 120 having a longitudinal axis 

    PNG
    media_image6.png
    526
    562
    media_image6.png
    Greyscale


the second suspension shell including a  circumference extending radially inwardly from a portion of the inner surface (annotated Fig. 7), the second suspension shell configured to be received within the first suspension shell ([0045]) and adapted to cover the residuum adjacent to the knee forming a sleeve (annotated Fig. 1B, see encircled section) with first suspension shell for surrounding the residuum and the residuum protection device ([0045]), wherein the circumference is adapted to bear against the residuum above the medial femoral condyle of the residuum Fig. 1B, [0045]; patella [or portion thereof] is above medial femoral condoyle thus it 
Astilla discloses the invention as described above.
Astilla in the embodiment of Figs. 1-5 does not disclose the second shell including a circumferential wedge extending radially inwardly from a portion of the inner surface, wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the wedge is received in the supracondylar space for suspending the residuum protection device.
Astilla in an embodiment of Fig. 7 discloses an analogous flexible second shell 704 (outer foam layer 704) adapted to cover the residuum adjacent to the knee ([0046]),  the second shell including a circumferential wedge ([0038]) extending radially inwardly from a portion of the inner surface (Fig. 7, [0038]), wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the wedge is received in the supracondylar space for suspending the residuum protection device ([0038]-[0039]; [0046]), Fig. 7).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second shell of the apparatus for suspending a post-amputation residuum protection device for a below the knee amputation of an embodiment of Figs. 1-5 of Astilla, includes a circumferential wedge extending radially inwardly from a portion of the inner surface, wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the wedge is received in the 
Astilla as combined discloses the invention as described above.
Astilla as combined does not disclose an elongated arcuate first suspension shell having a longitudinal axis and defining an open interior channel, the first suspension shell adapted to receive at least a portion of the residuum and the residuum protection device into the interior channel. 
Kettwig discloses an analogous apparatus for post-amputation residuum maintenance 1 (socket 1, [0035], Fig. 1) comprising an analogous residuum protection device ([liner], [0035]), an analogous second shell received by an elongated arcuate first suspension shell, and an elongated arcuate first suspension shell 11 (lateral partial shell 11, [0039]) having a longitudinal axis and defining an open interior channel (see annotated Fig. 3 below),

    PNG
    media_image7.png
    479
    356
    media_image7.png
    Greyscale


the first suspension shell adapted to receive at least a portion of the residuum and the residuum protection device (Fig. 1, see [0035] where shell 11 covers liner which is on residuum) into the interior channel (annotated Fig. 3). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elongated arcuate first suspension panel of the apparatus for post-amputation residuum maintenance for a below the know amputation of Astilla as 
Regarding claim 11, Astilla as combined in view of Kettwig discloses the invention as described above and wherein the first suspension shell is adapted to cover at least a portion of the edges of the second suspension shell for enclosing at least a portion of the length of the residuum within the first suspension shell and the second suspension shell (Astilla, annotated Fig. 1B; [0028]; [0045]; the panel of Astilla is adapted as described thus it follows, that as modified in the combination of Astilla and Kettwig, the shell would be adapted the same way).
Regarding claim 12, Astilla as combined in view of Kettwig discloses the invention as described above and further discloses wherein the second shell comprises an inner foam layer (any number of additional foam layers may be included, [0035]) comprising a soft material ([0007]), and an outer foam layer comprising a rigid material ([0035]), wherein the outer foam layer is positioned adjacent to the inner foam layer.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astilla (US 2012/0209404) in view of Kettwig (US 2010/0191348) and in further view of Jordan (US 4446856) .
Regarding claim 13, Astilla as combined in view of Kettwig further discloses a strap 14 (tensioning means 14, Kettwig [0039]) member secured to the second suspension shell ([0039]), the strap having a free distal end (when the strap is not secured it has a free distal end), and including a fastener at the other end (Kettwig [0039]), wherein the strap is adapted to wrap around the first suspension shell and the second suspension shell (Kettwig [0039]) compressing the suspension shells to a shape conforming to the outside of the combined suspension shells 
	Astilla as combined in view of Kettwig does not disclose the strap including a buckle at the other end.  
	Jordan teaches an analogous apparatus 10 (orthotic device 10, col. 2, lines 40-49) having an analogous first shell 18 (anterior shell 18, col. 2, lines 50-58) and an analogous second shell 16 (posterior shell 16, col. 2, lines 50-58) comprising a strap member 24 (col. 3, lines 32 – col. 4, line 7) including a free distal end and including a buckle 25 (col. 3, lines 32- col. 4, line 7).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap member of the second suspension shell of the apparatus for post-amputation residuum maintenance for a below the knee amputation of Astilla as combined in view of Kettwig includes a buckle, as taught by Jordan, in order to provide an improved apparatus for post-amputation residuum maintenance that has an easy to user securing feature.
Regarding claim 14, Astilla as combined in view of Kettwig and in further view of Jordan discloses the invention as described above and the combination further discloses each of the ends of the strap member is configured to wrap around the suspension shells and the posterior shell (Ketwigg, [0039]).

Jordan teaches an analogous apparatus 10 (orthotic device 10, col. 2, lines 40-49) having an analogous first shell 18 (anterior shell 18, col.2, lines 50-58) and an analogous second shell 16 (posterior shell 16, col. 2, lines 50-58) comprising a strap member 24 (col. 3, line 32 – col. 4, line 7)  wherein each of the ends of the strap member is configured to wrap in opposite directions (annotated Fig. 1 below, col. 3, line 32 – col. 4, line 7), 


    PNG
    media_image4.png
    502
    331
    media_image4.png
    Greyscale


wherein the wrapped ends of the strap are aligned (see annotated Fig. 1 where 2nd strap member end is aligned with distal end).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap of the apparatus for post-amputation residuum maintenance of the combination of Astilla as combined in view of Kettwig and in further view of Jordan is configured to wrap in opposite directions around the suspension shells and the posterior shell, wherein the wrapped ends of the strap are aligned, as taught by Jordan, 
	Regarding claim 15,  Astilla as combined in view of Kettwig and in further view of Jordan discloses the invention as described above and further discloses a pair of mating fasteners spaced on the outer surface of the free distal end of the strap member for securing the overlapping free distal end of the strap (Jordan, col. 3, line 67 – col. 4, line 7; either a pair of hooks or a pair of loops).
	Regarding claim 16, Astilla as combined in view of Kettwig and in further view of Jordan discloses the invention as described above and further discloses wherein the mating fasteners comprise hook and loop fasteners (Jordan, col. 3, line 67 – col. 4, line 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786